DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/966323 filed on 1/27/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang, US 2014/0168382 A1 (Jang).

Regarding Claim 1, Jang discloses a method of acquiring images of surface features of a surface of an object, the method comprising: 
Jang Fig.1, [0027] – A light ‘A’ of the light source 121 and a light ‘a’ of the light source 131 refer to lights of which central wavelengths are λ1 and of which wavelengths are the same, a light ‘B’ of the light source 122 and a light source ‘b’ of the light source 132 refer to lights of which central wavelengths are λ2 and of which wavelengths are the same, and a light ‘C’ of the light source 123 and a light ‘c’ of the light source 133 refer to lights of which central wavelengths are λ3 and of which wavelengths are the same); 
executing a single image acquisition of the illuminated surface, including acquiring at least three sub-images, each of the at least three sub-images being acquired using a different one of the at least three types of light and at least partly excluding the at least two other types of light (Jang [0026] – The camera system 110 may acquire six 2D images corresponding to lights of the plurality of light sources 121-123, 131-133, when simultaneously irradiating the lights to the metal object from the plurality of light sources 121-123, 131-133; [0028] – The camera system 110 may acquire 2n 2D images corresponding to lights of the 2n light sources. Here, n denotes a natural number satisfying n≧3 [each n image is read as a sub-image]); and 
generating an image of the surface for three dimensional inspection, including the surface features, based on the at least three sub-images (Jang [0032]-[0033] – The image processing means may reliably extract the 3D shape of the surface of the metal object by applying, to a photometric stereo method, minimum at least three images, which are free from an effect of direct reflected light, among the 2n 2D images acquired by the camera system. The image processing means may extract the 3D shape of the corresponding metal object by selecting at least three images that are free from an effect of the direct reflected light and by synthesizing the selected at least three images using the photometric stereo method. The photometric stereo method refers to a method of restoring a 3D shape of a target object by analyzing brightness values (or grey levels) of input image).

Regarding Claim 2, Jang discloses the method of claim 1, wherein each of the at least three types of light has a different polarization orientation (Jang [0011] – The n polarized lights may include linearly polarized lights, and the other n differently polarized lights may include lights that are linearly polarized in a direction orthogonal to the n polarized lights. A circular polarizing filter may include two portions, that is, a linear polarizing filter portion and a quarter wave plate portion. When applying the circular polarizing filter to a light source, the circular polarizing filter may enable the light source to generate a linearly polarized light by making a light pass the linear polarizing filter portion. The linearly polarized light may be acquired by applying a linear polarizing filter or a circular polarizing filter to a light).

Regarding Claim 3, Jang discloses the method of claim 2, wherein the at least three types of light are at least one of: linearly polarized; elliptically polarized; or circularly polarized (Jang [0011] – The n polarized lights may include linearly polarized lights, and the other n differently polarized lights may include lights that are linearly polarized in a direction orthogonal to the n polarized lights. A circular polarizing filter may include two portions, that is, a linear polarizing filter portion and a quarter wave plate portion. When applying the circular polarizing filter to a light source, the circular polarizing filter may enable the light source to generate a linearly polarized light by making a light pass the linear polarizing filter portion. The linearly polarized light may be acquired by applying a linear polarizing filter or a circular polarizing filter to a light).

Regarding Claim 4, Jang discloses the method of claim 2, wherein the at least three types of light include at least four types of light, each having a different polarization orientation; wherein executing the single image acquisition includes acquiring at least four sub- images, each of the at least four sub-images being acquired using a different one of the at least four types of light; and wherein generating the image of the surface is based on the at least four sub-images (Jang [0026] – The camera system 110 may acquire six 2D images corresponding to lights of the plurality of light sources 121-123, 131-133, when simultaneously irradiating the lights to the metal object from the plurality of light sources 121-123, 131-133; [0028] – The camera system 110 may acquire 2n 2D images corresponding to lights of the 2n light sources. Here, n denotes a natural number satisfying n≧3 [each n image is read as a sub-image]; [0032]-[0033] – The image processing means may reliably extract the 3D shape of the surface of the metal object by applying, to a photometric stereo method, minimum at least three images, which are free from an effect of direct reflected light, among the 2n 2D images acquired by the camera system. The image processing means may extract the 3D shape of the corresponding metal object by selecting at least three images that are free from an effect of the direct reflected light and by synthesizing the selected at least three images using the photometric stereo method. The photometric stereo method refers to a method of restoring a 3D shape of a target object by analyzing brightness values (or grey levels) of input image) [the n≧3 provides the teaching for this to be done with four types of sub-images with 4 different light sources].

Regarding Claim 7, Jang discloses the method of claim 1, wherein the at least three sub-images are acquired based on light that is received from the surface at a single imaging sensor; wherein a first of the sub-images is acquired based on at least partly excluding second and third types of light relative to a first subset of pixel detectors of the single imaging sensor; wherein a second of the sub-images is acquired based on at least partly excluding a first type and the third type of light relative to a second Jang [0026] – The camera system 110 may acquire six 2D images corresponding to lights of the plurality of light sources 121-123, 131-133, when simultaneously irradiating the lights to the metal object from the plurality of light sources 121-123, 131-133; [0028] – The camera system 110 may acquire 2n 2D images corresponding to lights of the 2n light sources. Here, n denotes a natural number satisfying n≧3 [each n image is captured with each respective light read as a sub-image]).

With regard to claim 9, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 9.

With regard to claim 10, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 10.

With regard to claim 11, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 11.

With regard to claim 12, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 12.

With regard to claim 13, the claim limitations are essentially included in claims 2 and 4 but in a different embodiment. Therefore, the rational used to reject claims 2 and 4 are applied to claim 13.

Regarding Claim 16, Jang discloses the imaging system of claim 9, further comprising: one or more pre-surface filters configured to provide at least three polarization orientations corresponding to the at least three types of light; and one or more post-surface filters configured to selectively pass each of the at least three polarization orientations for acquisition of the at least three sub-images, respectively (Jang [0029] – The circular polarizing filter may include two portions, that is, a linear polarizing filter portion and a quarter wave plate portion. When applying the circular polarizing filter to a light source, the circular polarizing filter may enable the light source to generate a finally linearly polarized light by making a light sequentially pass the quarter wave plate portion and the linear polarizing filter portion. Accordingly, each of the plurality of light sources 121, 122, 123, 131, 132, and 133 may generate a linearly polarized light of a corresponding wavelength using the linear polarizing filter, the circular polarizing filter, or a combination thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Harding, US 2007/0090280 A1 (Harding).

Regarding Claim 5, Jang discloses the method of claim 4, as outlined above.
However, Jang does not explicitly disclose simultaneously illuminating the surface with the at least four types of light include: illuminating the surface from first, second, third, and fourth sides with 
Harding teaches simultaneously illuminating the surface with the at least four types of light include: illuminating the surface from first, second, third, and fourth sides with light of first second, third, and fourth polarization orientations, respectively; wherein the first side is opposite the third side, and the second side is opposite the fourth side (Harding [0019] – FIG. 3 is a block diagram of another exemplary embodiment of structured light measurement system 10 wherein light source 22 includes polarizing filters 30. Although three polarizing filters 30 are illustrated in FIG. 3, light source 22 may include any number of polarizing filters 30 for polarizing any number of different wavelengths of light at different polarization angles. Other configurations and/or arrangements of lights source 22, polarizing filters 30, any color filters (e.g., color filters 32), imaging sensor 24, and/or other components of system 10 may be used without departing from the scope of system 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang to simultaneously illuminate the surface with the at least four types of light that include illuminating the surface from first, second, third, and fourth sides with light of first second, third, and fourth polarization orientations, respectively, where the first side is opposite the third side, and the second side is opposite the fourth side, as taught by Harding. One would be motivated as the differences in polarization ensure different conditions capture a scene, where multiple orientations allow for a higher probability of a scene to be captured.

Regarding Claim 6, Jang and Harding teach the method of claim 5, as outlined above.

Harding teaches a difference between polarization orientations of the first and third polarization orientations is 90 degrees; and wherein a difference between polarization orientations of the second and fourth polarization orientations is 90 degrees (Harding [0019] – FIG. 3 is a block diagram of another exemplary embodiment of structured light measurement system 10 wherein light source 22 includes polarizing filters 30. Although three polarizing filters 30 are illustrated in FIG. 3, light source 22 may include any number of polarizing filters 30 for polarizing any number of different wavelengths of light at different polarization angles. Other configurations and/or arrangements of lights source 22, polarizing filters 30, any color filters (e.g., color filters 32), imaging sensor 24, and/or other components of system 10 may be used without departing from the scope of system 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang a difference between polarization orientations of the first and third polarization orientations is 90 degrees and a difference between polarization orientations of the second and fourth polarization orientations is 90 degrees, as taught by Harding. One would be motivated as the different angles of polarization ensure different conditions capture a scene, where multiple orientations allow for a higher probability of a scene to be captured.

With regard to claim 14, the claim limitations are a broader version of claim 5 and in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 14.

With regard to claim 15, the claim limitations are all included in claims 5 and 6 but in a different embodiment. Therefore, the rational used to reject claims 5 and 6 are applied to claim 15.

Claim 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Tropf, US 2007/0055406 A1 (Tropf).

Regarding Claim 8, Jang discloses the method of claim 4, as outlined above.
However, Jang does not explicitly disclose the at least three sub-images are acquired based on light that is received from the surface at three or more imaging sensors; wherein a first of the sub-images is acquired based on at least partly excluding second and third types of light relative to a first of the imaging sensors; wherein a second of the sub-images is acquired based on at least partly excluding a first type and the third type of light relative to a second of the imaging sensors; and wherein a third of the sub-images is acquired based on at least partly excluding the first and second types of light relative to a third of the imaging sensors.
Tropf teaches the at least three sub-images are acquired based on light that is received from the surface at three or more imaging sensors; wherein a first of the sub-images is acquired based on at least partly excluding second and third types of light relative to a first of the imaging sensors; wherein a second of the sub-images is acquired based on at least partly excluding a first type and the third type of light relative to a second of the imaging sensors; and wherein a third of the sub-images is acquired based on at least partly excluding the first and second types of light relative to a third of the imaging sensors (Tropf [0034] – Fig. 1 there is illustrated a side view of the camera and illumination arrangement with the cameras 1, 2, 3 and the illumination devices (shown symbolically) 11 (assigned to camera 1), 12 (assigned to camera 2) and 13 (assigned to camera 3) as well as the bulk workpieces 4; [0064]-[0066] – Image capturing by at least three cameras is done separately via the illumination device relative to each camera, preferably switching the illumination devices and image capture separate in time, and/or by polarized light, and polarization filters at the camera side).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang where at least three sub-images are acquired based on light that is received from the surface at three or more imaging sensors; wherein a first of the sub-images is acquired based on at least partly excluding second and third types of light relative to a first of the imaging sensors; wherein a second of the sub-images is acquired based on at least partly excluding a first type and the third type of light relative to a second of the imaging sensors; and wherein a third of the sub-images is acquired based on at least partly excluding the first and second types of light relative to a third of the imaging sensors, as taught by Tropf. One would be motivated as the different cameras with their respective lighting can capture the object from different angles.

Regarding Claim 17, Jang discloses the imaging system of claim 16, as outlined above.
However, Jang does not explicitly disclose one or more imaging sensors include at least three imaging sensors, each configured to acquire a respective one of the at least three sub-images.
Tropf teaches the one or more imaging sensors include at least three imaging sensors, each configured to acquire a respective one of the at least three sub-images (Tropf [0034] – Fig. 1 there is illustrated a side view of the camera and illumination arrangement with the cameras 1, 2, 3 and the illumination devices (shown symbolically) 11 (assigned to camera 1), 12 (assigned to camera 2) and 13 (assigned to camera 3)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang where the one or more imaging sensors include at least three imaging sensors, each configured to acquire a 

Regarding Claim 19, Jang discloses the imaging system of claim 16, as outlined above.
However, Jang does not explicitly disclose one or more imaging sensors includes a single imaging sensor that is configured to acquire each of the at least three sub-images.
Tropf teaches one or more imaging sensors includes a single imaging sensor that is configured to acquire each of the at least three sub-images (Tropf [0064]-[0066] – Image capturing by at least three cameras is done separately via the illumination device relative to each camera, preferably switching the illumination devices and image capture separate in time, and/or by polarized light, and polarization filters at the camera side).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang so one or more imaging sensors includes a single imaging sensor that is configured to acquire each of the at least three sub-images, as taught by Tropf. One would be motivated as a single cameras can allow one position capture a scene from a singular point of view with different viewing parameters.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Tropf, in view of Kiser et al, US 2019/0373260 A1 (Kiser).

Regarding Claim 18, Jang and Tropf teach the imaging system of claim 17, as outlined above.
However, Jang does not explicitly disclose one or more beam splitters arranged to direct light from the surface onto each of the at least three imaging sensors
Kiser [0007] – the pipeline processing is performed on a processor of a video camera that uses one or more sensors to capture incoming light.  The sensors may use an optical splitting system with a beam splitter that splits incoming light onto the multiple image sensors).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang where one or more beam splitters arranged to direct light from the surface onto each of the at least three imaging sensors, as taught by Kiser. One would be motivated as a single light can be directed for the images sensors being used.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Gove et al, US 2013/0070140 A1 (Gove).

Regarding Claim 20, Jang discloses an imaging system for analyzing surface features of an object, the imaging system comprising: 
one or more processor devices that are configured to analyze the surface features by: 
controlling the lighting system to simultaneously cause the first lighting array to illuminate the object with a first type of light, cause the second lighting array to illuminate the object with a second type of light, and cause the third lighting array to illuminate the object with a third type of light, each of the first, second, and third types of light being different from the others of the first, second, and third types of light (Jang Fig.1, [0027] – A light ‘A’ of the light source 121 and a light ‘a’ of the light source 131 refer to lights of which central wavelengths are λ1 and of which wavelengths are the same, a light ‘B’ of the light source 122 and a light source ‘b’ of the light source 132 refer to lights of which central wavelengths are λ2 and of which wavelengths are the same, and a light ‘C’ of the light source 123 and a light ‘c’ of the light source 133 refer to lights of which central wavelengths are λ3 and of which wavelengths are the same; [0026] – The camera system 110 may acquire six 2D images corresponding to lights of the plurality of light sources 121-123, 131-133, when simultaneously irradiating the lights to the metal object from the plurality of light sources 121-123, 131-133); 
receiving first sub-image data, second sub-image data, and third sub-image data from the one or more imaging sensors, wherein the first, second, and third sub-image data are acquired by the one or more imaging sensors using a respective one of the first, second, and third types of light, and at least partly excluding one or more of the respective others of the first, second, or third types of light; and collectively analyzing the first, second and third sub-image data to analyze the surface features (Jang [0026] – The camera system 110 may acquire six 2D images corresponding to lights of the plurality of light sources 121-123, 131-133, when simultaneously irradiating the lights to the metal object from the plurality of light sources 121-123, 131-133; [0028] – The camera system 110 may acquire 2n 2D images corresponding to lights of the 2n light sources. Here, n denotes a natural number satisfying n≧3; [0032]-[0033] – The image processing means may reliably extract the 3D shape of the surface of the metal object by applying, to a photometric stereo method, minimum at least three images, which are free from an effect of direct reflected light, among the 2n 2D images acquired by the camera system. The image processing means may extract the 3D shape of the corresponding metal object by selecting at least three images that are free from an effect of the direct reflected light and by synthesizing the selected at least three images using the photometric stereo method. The photometric stereo method refers to a method of restoring a 3D shape of a target object by analyzing brightness values (or grey levels) of input image [each n image is read as a sub-image])
However, Jang does not explicitly disclose a lens arrangement that defines an optical axis for image acquisition; one or more imaging sensors aligned with the lens arrangement and the optical axis; 
Gove teaches a lens arrangement that defines an optical axis for image acquisition; one or more imaging sensors aligned with the lens arrangement and the optical axis; a lighting system having a first lighting array on a first side of the optical axis, a second lighting array on a second side of the optical axis, and a third lighting array on a third side of the optical axis (Gove [0025] – As shown in FIG. 3B, lens 46A may be located over a first half of image sensor 14, while lens 46B may be located over a second half of image sensor 14. Lens 46A may pass (e.g., may be transparent to) light of all polarizations (e.g., may pass unpolarized light such that the underlying portions of image sensor 14 are sensitive to unpolarized light), while lens 47B may block (e.g., may be opaque to) light not in a particular polarization, such as a particular direction of linearly polarized light or a particular handedness of circularly polarized light, so that the underlying portions of image sensor 14 are sensitive to that particular polarization. While FIGS. 3A and 3B illustrate an arrangement in which image sensor is divided into only region, image sensor 14 may in general be divided into any desired number of regions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Jang to have a lens arrangement that defines an optical axis for image acquisition, as taught by Gove. One would be motivated as a lens arrangement can be used as a means to carry out for the imaging system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMIR SHAHNAMI/              Examiner, Art Unit 2483